DETAILED ACTION
Claims 1-8 are pending. Claims 1-4, 6-7 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on October 27, 2021.  As directed by the amendment: claims 1-4, 6-7 have been amended.  Thus, claims 1-8 are presently pending in this application.
Applicant’s amendment to the claims has overcome the claim objection.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections. 
Applicant’s amendment to the claims has not overcome the 35 USC §102(a)(1) rejection.
Response to Arguments
Applicant's arguments filed October 27, 2021 with respect to claim 7 have been fully considered but they are not persuasive. Applicant argues that Mack does not disclose the ability of the magnet pole to move.  The examiner respectfully disagrees.  The magnet may move upwards and downwards and therefore the pole orientation is also moved upwards and downwards.  Applicant further argues that the magnets do not move while in the hole 525.  The examiner respectfully disagrees.  As shown in Fig. 21, the magnets have a particular depth.  A portion of the magnet therefore can be located within the hole 525 while a portion is outside of the hole.  If the ring 530 is pressed only .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mack et al. (US 20090267277).
Regarding claim 7, Mack describes an embroidery frame (hoop 500) comprising: a first frame (lower clamping member 522) made of magnetic material (includes magnets 528); and a second frame (upper clamping member 510 and support member 530), 
wherein the second frame (510, 530) includes a magnet (one of the magnets 516), a magnetic member (see annotated Fig. 21 below, is considered a magnetic member because of the other magnets of 516, does not include flanges from 510), and an operating portion (springs 532) that is provided on the magnetic member and moves 
the magnetic member includes a portion (holes 525) that includes the magnet inside (one of 516 located within the holes when the clamped downwards, the holes are for the magnets to pass into and therefore the magnets are located inside when clamped down, see para. 0057), a press surface (see annotated Fig. 21 below) that presses an object to be sewn against the first frame (522), and a pair of opposing portions (see annotated Fig. 21 below) that are provided between the portion (525) and the press surface, and that face each other across a predetermined gap (the gap formed by opening 525, or the gap formed by opening 526), 
and the operating portion (532) changes a magnetic attraction force of the second frame (510, 530) with respect to the first frame (522) by moving the orientation of the magnetic pole of the magnet in the portion (moves the magnet inward or outward, the magnet can just barely enter the hole, which would be one attraction force, or could be fully pressed into the hole, which would be another attraction force which changes the orientation of the magnetic pole).

    PNG
    media_image1.png
    568
    586
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1-6, 8 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/PATRICK J. LYNCH/Examiner, Art Unit 3732 

/ALISSA L HOEY/Primary Examiner, Art Unit 3732